
	
		III
		110th CONGRESS
		1st Session
		S. RES. 392
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 60th anniversary of
		  Everglades National Park.
	
	
		Whereas Everglades National Park will celebrate its 60th
			 anniversary on December 6, 2007;
		Whereas when President Harry S. Truman dedicated
			 Everglades National Park on December 6, 1947, he stated: Here is land,
			 tranquil in its quiet beauty, serving not as the source of water, but as the
			 last receiver of it. To its natural abundance we owe the spectacular plant and
			 animal life that distinguishes this place from all others in our
			 country;
		Whereas Marjory Stoneman Douglas gave the Everglades the
			 name River of Grass stating, There are no other
			 Everglades in the world;
		Whereas Everglades National Park has been designated an
			 International Biosphere Reserve, a World Heritage Site, and a Wetland of
			 International Importance, in recognition of its significance to all the people
			 of the world;
		Whereas the Everglades ecosystem encompasses 3,000,000
			 acres of wetlands and is the largest subtropical wilderness in the United
			 States featuring slow-moving freshwater that flows south from Lake Okeechobee
			 through sawgrass and tree islands to the mangroves and seagrasses of Florida
			 Bay;
		Whereas Everglades National Park is home to rare and
			 endangered species, such as the American crocodile, the Florida panther, and
			 the Western Indian manatee and more than 350 species of birds, including the
			 Great Egret, Wood Stork, Swallow-tailed Kite, and Roseate Spoonbill;
		Whereas the greater Everglades ecosystem is also an
			 international center for business, agriculture, and tourism, with a rapidly
			 growing population of varied ethnic, economic, and social values, all of which
			 are dependent on a fully functioning ecosystem for an adequate freshwater
			 supply, a healthy and sustainable economy, and overall quality of life;
		Whereas Everglades National Park is the subject of the
			 most extensive ecosystem restoration plan in the history of mankind, the
			 Comprehensive Everglades Restoration Plan; and
		Whereas this restoration plan must succeed in order for
			 the treasures of Everglades National Park to be passed on to our children and
			 grandchildren: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 60th anniversary of Everglades National Park; and
			(2)dedicates itself
			 to the success of the Comprehensive Everglades Restoration Plan.
			
